Citation Nr: 9912633	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  94-49 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a lung disorder, to 
include as due to an undiagnosed illness.

3.  Entitlement to an increased (compensable) evaluation for 
a left leg lipoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to June 
1992, including service in the Southwest Asia theater from 
July 1991 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  In March 1997, the Board remanded the claim to the 
RO for further development.  That development has been 
completed, and the case is again properly before the Board.  


FINDINGS OF FACT

1.  The veteran served in the Persian Gulf theater during the 
Persian Gulf War.

2.  There is no competent medical evidence that the veteran's 
preexisting pes planus increased in disability during 
service.  

3.  There are no objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by signs or symptoms involving the respiratory 
system.

4.  There is no competent medical evidence that the veteran 
has a chronic lung disorder.

5.  The veteran's left leg lipoma is manifested by 
symptomatology analogous to no more than slight exfoliation, 
exudation, or itching on a nonexposed surface or small area.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral pes planus is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).

2.  The criteria for establishing entitlement to service 
connection for a lung disorder to include as due to an 
undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1997); 38 C.F.R. §§ 3.303, 3.317 (1998).

3.  The criteria for an increased (compensable) evaluation 
for a left leg lipoma have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1-4.14, 4.118, Diagnostic Code 7819 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The veteran is seeking service connection for pes planus and 
a lung disorder, each of which he claims is related to his 
period of service.  The record discloses that the veteran 
served on active duty in the Persian Gulf during the Persian 
Gulf War.  He contends that he hurt his feet while fulfilling 
his duties as a scout on night patrols and that he was 
exposed to war-related toxins which permanently affected his 
lungs.  

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A person who submits a claim 
for veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

A.  Bilateral Pes Planus

A review of the record shows that the veteran had 
asymptomatic pes planus when he entered service.  A report of 
physical examination for enlistment dated in May 1990 reveals 
moderate asymptomatic pes planus.  He sought treatment for 
bilateral foot pain once while on duty in December 1990.  He 
was instructed to avoid marching, jumping and running for 
several days.  The assessment was pedal tendonitis.  There 
are no other relevant service medical records indicating 
complaints or treatment for pes planus.  

The veteran has reported that he has suffered from 
intermittent bilateral foot pain since service.  He filed his 
claim for this condition in May 1994, but he reported that he 
had sought no treatment.  He was afforded a VA examination 
for evaluation of his feet in January 1998.  This examination 
revealed extremely severe flattening of the arches 
bilaterally.  The assessment was bilateral pes planus.  The 
examiner opined that this condition was not worsened by 
service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 C.F.R. § 3.306 (1998).  It is not 
in dispute that the veteran's pes planus was noted at the 
time he entered service, and, as such, there is no 
presumption of soundness as to that condition.  38 U.S.C.A. 
§§ 1110, 1132 (West 1991); 38 C.F.R. § 3.304(b) (1998).  
However, the Board must first determine whether the veteran 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  

The Court has held that intermittent or temporary flare-ups 
of a pre-existing injury or disease during service do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

The Board finds that there is no competent medical evidence 
demonstrating that the veteran's bilateral pes planus 
worsened in service.  There is no medical opinion that the 
condition was aggravated beyond the natural progress of the 
disease by service.  While the condition was initially noted 
as moderate and asymptomatic, and is presently described as 
severe, the veteran has sought no treatment for this 
condition and there are no records of post service complaints 
or findings prior to the May 1994 application for benefits.  
The veteran's assertions regarding exacerbation of the 
condition due to the rigors of his scout duties are 
considered with regard to incurrence of disability but are 
not competent medical evidence of a nexus.  Further, there is 
no competent medical evidence that the veteran's pes planus 
worsened beyond the natural progress of the disease in 
service.  The only competent medical evidence of record, the 
opinion of the VA examiner, shows that the condition was not 
worsened by service.  

The only evidence indicating that the veteran's pes planus 
was worsened by service is in the aforementioned lay 
statements.  The Board notes, however, that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran or the other 
witnesses possess the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of pes planus, the lay statements standing alone 
cannot serve as a sufficient predicate upon which to find the 
claim for service connection to be well grounded.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit, 5 Vet. App. at 93).  Thus, these are not 
sufficient to well ground the veteran's claim of entitlement 
to service connection for pes planus.

The Board has determined that the veteran's claim for service 
connection for pes planus is not well grounded.  As a result, 
the VA has no further duty to assist the veteran in 
developing the record to support this claim for service 
connection.  See Epps, 126 F.3d at 1469 ("[T]here is nothing 
in the text of § 5107 to suggest that [VA] has a duty to 
assist a claimant until the claimant meets his or her burden 
of establishing a 'well grounded' claim.").  

The Board is unaware of any information in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground any 
of this claim.  See generally, McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for the benefit sought, and the 
reasons why the current claim has been denied.  Id.

B.  Lung Disorder

With regard to the claim of entitlement to service connection 
for a lung disorder, the Board has determined that the 
veteran has presented a well-grounded claim and the Board has 
thus, considered the veteran's claim on the merits.  However, 
additional statutes and regulations provide additional means 
for Persian Gulf veterans to qualify for service connection 
for a disability.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
The record documents that the veteran is a Persian Gulf 
veteran for purposes of awarding VA disability compensation.  
Id.

Compensation may be paid to a Persian Gulf veteran who 
"exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms," provided that 
such disability was manifest to a degree of 10 percent or 
more prior to December 21, 2001, and that it cannot, by 
history, physical examination, or laboratory tests, be 
attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317(a)(1).  (Emphasis added).  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period should be considered "chronic" for 
purposes of adjudication.  See 38 C.F.R.            § 
3.317(a)(3).  

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  In this regard, the VA has stated 
that non-medical indicators of an illness may include 
evidence of time lost from work, evidence the veteran has 
sought medical treatment for his symptoms, and "[l]ay 
statements from individuals who establish that they are able 
from personal experience to make their observations or 
statements."  See Compensation for Certain Undiagnosed 
Illnesses, 60 Fed. Reg. 6660, 6663 (1995).  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  See 38 C.F.R. § 3.317.

Compensation shall not be paid under this section: if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  See 38 C.F.R. § 3.317(c).

The veteran has alleged that he was exposed to smoke and soot 
for prolonged periods of time during the Gulf War.  He 
purportedly breathed bad air for about two months without the 
benefit of wearing a protective mask.  Following that 
exposure, he started coughing up yellow and green mucous 
daily.  

A review of the record shows that the veteran's complaints 
relating to a lung disorder are not supported by competent 
medical evidence of current disability.  

Service medical records show treatment for an acute upper 
respiratory condition or possible viral infection in December 
1991.  

Following service, the veteran was treated at a VA facility 
for pleural effusion in May 1994.  At that time, he reported 
that he had been experiencing a recurring cough for about one 
and a half years.  A one pack per week cigarette habit was 
noted.  His lungs were clear to auscultation, but a chest X-
ray showed a small right hydrothorax.  A repeat chest X-ray 
in June 1994 revealed mild increase in right effusion.  

In July 1994, the veteran was reportedly in no acute distress 
during a follow-up evaluation.  In August 1994, the veteran 
underwent thoracoscope, pleural biopsy and thoracocentesis 
which yielded a finding of pleural effusion with no evidence 
of malignancy.  The veteran reported that he had quit 
smoking.  In a written statement dated in September 1994, the 
veteran's VA treating pulmonologist explained that the 
veteran had symptoms and there was evidence of persisting 
fluid in the lungs which could possibly be due to toxic 
exposure and inhalation in the Persian Gulf.  The Board 
notes, however, that in a July 1994 VA treatment note, the 
veteran reportedly told the examiner that he had had a right 
pleural effusion when he was discharged from service 1 1/2 
years earlier.  In November 1994, the veteran was treated for 
pleuritis manifested by a mild cough and occasional shortness 
of breath, becoming severe on exertion.  

A report of follow-up treatment in March 1995 revealed that 
the veteran reported experiencing sharp substernal chest 
pain, relieved by ibuprofen.  It was noted that a past biopsy 
showed non-specific inflammation.  The chest was clear to 
auscultation.  He was considered clinically stable.  

Lay statements indicate that he veteran had noticeable 
respiratory problems when he returned from service which were 
not observed prior to service.  Additionally, the veteran 
testified at a RO hearing in April 1995.  He stated that his 
breathing had been permanently affected by his Persian Gulf 
experiences.  His mother testified that, when she picked him 
up at the airport following service, she noticed that he was 
wheezing.  She eventually prevailed upon him to seek VA 
treatment after the condition would not clear up.  

The veteran was afforded a VA examination for respiratory 
disorders in January 1998.  It was reported that a chest X-
ray conducted in March 1996 was negative and that the right-
sided pleural effusion had resolved.  The veteran reported no 
current cough or sputum problems but did indicate that he 
became short of breath upon walking two blocks or climbing 
two flights of stairs.  Examination revealed clear lungs.  
Pulmonary function testing revealed no pathology.  Chest X-
rays showed no evidence of effusion.  The diagnosis was 
history of right pleural effusion of unknown etiology, normal 
pulmonary examination currently, normal echocardiogram, 
normal ejection fraction without any wall motion 
abnormalities.  

As noted above, service connection may be granted under 
38 C.F.R. § 3.317 only for chronic disabilities due to 
undiagnosed illnesses attributed to service in Southwest Asia 
during the Persian Gulf War.  Although there was actual X-ray 
evidence of pleural effusion and the veteran was treated for 
such for a period of time, the Board finds that service 
connection may not be established by reliance on the 
regulatory presumption under 38 C.F.R. § 3.317, since there 
is currently no objective finding of a chronic illness 
capable of independent verification.  See 38 C.F.R. 
§ 3.317(a)(2).  In this regard, the Board has considered the 
nonmedical indicators of an illness in this case, namely lay 
statements from individuals regarding the onset of complaints 
related to the veteran's lungs and the duration of such 
complaints.  However, while these statements may be accepted 
as evidence providing objective indications supporting the 
conclusion that a disability existed at one time as such 
persons were in a position to know the facts attested to, 
such evidence is contradicted by the other more recent 
medical evidence of record which in this case is afforded 
greater credibility.  Pertinent regulations require that 
nonmedical indicators must be capable of independent 
verification, and while the statements on their face appear 
to meet this criteria, actual independent verification of the 
nonmedical indicators, which was not required but was 
obtained, failed to produce such corroboration.  In other 
words, the lay statement are not independently verified when 
viewed in the context of the most recent VA specialist 
examination, pulmonary function testing and X-rays.  The 
Board observes, moreover, that the veteran's complaints of 
shortness of breath do not establish a chronic condition, as 
no objective indicators are present.  There has been no 
suggestion that the veteran currently has a disease which is 
subject to intermittent episodes of improvement and 
worsening.  Therefore, service connection can only be 
established with proof of actual direct service connection.  
See 38 U.S.C.A. §§ 1113(b), 1116.

In the absence of any statutory or regulatory presumption of 
a nexus between the veteran's service and his claimed lung 
disorder, he must present competent evidence demonstrating 
entitlement to service connection on a direct basis if his 
claims are to prevail.  Id.  However, the Board emphasizes 
that no medical evidence or opinion has been submitted which 
demonstrates a current disability associated with his 
complaints of a lung disorder.  As a result, his claims must 
be denied.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 93 (1993).  Although the 
1994 opinion of the VA examiner noted a possible connection 
between pleural effusion and in service toxic exposure, it is 
undisputed that the pleural effusion has resolved and there 
is no diagnosis of a current disability with regard to the 
lungs.  Thus, this opinion fails to constitute competent 
medical evidence of current disability.  

The only evidence indicating that the veteran has a current 
lung disorder related to service is in the form of lay 
statements.  The Board notes, however, that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran or the other 
witnesses possess the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of a lung disorder, the lay statements standing 
alone cannot serve as a sufficient predicate upon which to 
establish service connection.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit, 5 Vet. App. at 93).  
Although the aforementioned lay statements and witness 
testimony made prior to the 1998 VA examination are noted, 
these too are not competent medical evidence such that would 
result in a favorable decision in this case.  To the extent 
that the veteran's statements may constitute evidence of 
continuity of symptomatology since service, the Board notes 
that no examiner has related any current disability to those 
complaints.  Thus, the veteran's claim of entitlement to 
service connection for a lung disorder on a direct basis must 
be denied.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a lung disorder to 
include as due to an undiagnosed illness.  Since the Board 
has determined that the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).

II.  Increased Evaluation

As a preliminary matter, the Board finds that the veteran's 
claim for a compensable evaluation for a left leg lipoma is 
plausible and capable of substantiation and is therefore, 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well grounded where the veteran asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board 
also is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
required under 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  The evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14.  

The veteran essentially contends that his service-connected 
left leg lipoma is severely disabling and warrants a 
compensable evaluation.  He has maintained that he has 
tremendous difficulty walking due to associated pain.  

Service connection for a left leg lipoma was granted in an 
August 1994 rating decision.  That condition is currently 
evaluated under Diagnostic Code 7819, effective from May 
1994.  Diagnostic Code 7819 provides that benign new skin 
growths are to be rated under the criteria for eczema found 
at Diagnostic Code 7806. That criteria provides that a 
condition is rated noncompensably disabling when there is 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent evaluation is 
warranted when there is exfoliation, exudation or itching on 
an exposed surface or extensive area.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7819 (1998).  

In service, the veteran was observed to have a soft mass on 
the left leg described as tendonitis with a herniated muscle 
chamber.  VA outpatient treatment records show isolated, 
vague complaints of lower extremity discomfort.  

VA examination of the muscles dated in January 1998 revealed 
the veteran's complaints of bumps on his legs.  The examiner 
noted no symptoms of muscle pain and no limitation of 
activity.  There was no scar formation.  There was a distinct 
lesion, the size of a quarter, which was nontender and soft, 
approximately six inches above the lateral malleolus of the 
left leg, and another of the same size and nature on his 
neck.  There was no evidence of adhesion, tendon damage, 
muscle function abnormality or other abnormality.  The 
pertinent diagnosis was left leg lipoma and neck lipoma.  

VA examination of the feet dated in January 1998 revealed dry 
scaly lesions on the dorsal as well as plantar aspects of the 
feet.  The diagnosis was tinea pedis, bilaterally.  

Following a thorough review of the record, the Board 
concludes that the veteran's left leg lipoma is appropriately 
rated noncompensably disabling.  The affected area is small 
and productive of neither exfoliation, exudation, nor 
itching.  There is no indication that the tinea pedis is in 
any way related to the lipoma.  A 10 percent evaluation is 
not warranted as there is no symptomatology analogous to 
exfoliation, exudation or itching on an exposed surface or 
extensive area.  

The veteran and his representative have urged that an 
increased evaluation is warranted based on functional loss of 
the affected area as provided under 38 C.F.R. §§ 4.40 and 
4.10.  However, as there is a complete lack of pathology or 
functional impairment in the medical evidence, the Board is 
unable to consider it as a basis for a compensable 
evaluation.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disability under consideration has caused marked interference 
with employment, necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  Although the 
veteran has asserted that the condition affects his ability 
to work, it is uncontroverted that the objective 
manifestations of left leg lipoma are minimal and have not 
caused any measurable functional impairment.  Under these 
circumstances, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

Service connection for bilateral pes planus is denied.  

Service connection for a lung disorder, to include as due to 
an undiagnosed illness, is denied.

Entitlement to an increased (compensable) evaluation for a 
left leg lipoma is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

